           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 1 of 23



 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No.: 84189
 2   Nicole M. Cahill, CSB No.: 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendants,
     County of Sacramento, Deputy Blake Grinder,
 6   Deputy Kenneth Lloyd, Deputy John Higley,
     Deputy Andrew Garside, Sgt. Kelley Bunn,
 7   Sgt. Gregory Johnson, Sgt. Charles Gailey and Sheriff Scott Jones
 8
                                UNITED STATES DISTRICT COURT
 9
                 EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
10
11
     SILVIA SOTO, an individual, LATANYA         )    Case No.: 2:19-cv-00910-TLN-DB
12   ANDREWS, an individual, MARCELO M.S., )
     minor, and MARLENIE M.S., a minor, by and )      DEFENDANTS’ ANSWER TO
13   through their guardian ad litem, SILVIA     )    PLAINTIFFS’ SECOND AMENDED
     SOTO, in each case both individually and as )    COMPLAINT AND DEMAND FOR JURY
14   successors-in-interest to the ESTATE OF     )    TRIAL
     MARSHALL MILES, Deceased,                   )
15                                               )
            Plaintiffs                           )
16                                               )
     v.                                          )
17                                               )
     COUNTY OF SACRAMENTO, BLAKE                 )
18   GRINDER, KENNETH LLOYD, JOHN                )
     HIGLEY, ANDREW GARSIDE, GREG                )
19   WHITE, KELLEY BUNN, GREGORY                 )
     JOHNSON, CHARLES GAILEY, SCOTT              )
20   JONES, PATRICIA ROBINSON-HARD and )
     DOES 1 through 100, inclusive,              )
21                                               )
                     Defendants.                 )
22
            COME NOW DEFENDANTS, County of Sacramento, Deputy Blake Grinder, Deputy
23
     Kenneth Lloyd, Deputy John Higley, Deputy Andrew Garside, Sgt. Kelley Bunn, Sgt. Charles
24
     Gailey, Sgt. Gregory Johnson, Sheriff Scott Jones, and no others, (“Defendants”), and in answer
25
     to Plaintiffs’ Second Amended Complaint (“Complaint”) admit, deny and allege as follows:
26
            1.     Answering the allegations contained in paragraph number 2, page 1 of said
27
     Complaint, Defendants admit that the allegations contained in the Complaint took place in the
28
     County of Sacramento. As to the remaining allegations contained in paragraph number 2,

      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                -1
            Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 2 of 23



 1   Defendants allege that they have no information or belief upon the subjects contained therein

 2   sufficient to enable them to answer any of said allegations, and placing their denial on that

 3   ground, deny each and every, all and singular, generally and specifically, said allegations and the
 4   whole thereof.

 5          2.        Answering the allegations contained in paragraph number 3, page 2 of said

 6   Complaint, Defendants allege that they have no information or belief upon the subjects contained

 7   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 8   that ground, deny each and every, all and singular, generally and specifically, said allegations

 9   and the whole thereof.
10          3.        Answering the allegations contained in paragraph number 4, page 2 of said
11   Complaint, Defendants allege that they have no information or belief upon the subjects contained
12   therein sufficient to enable them to answer any of said allegations, and placing their denial on
13   that ground, deny each and every, all and singular, generally and specifically, said allegations

14   and the whole thereof.

15          4.        Answering the allegations contained in paragraph number 5, page 2 of said

16   Complaint, Defendants allege that they have no information or belief upon the subjects contained

17   therein sufficient to enable them to answer any of said allegations, and placing their denial on

18   that ground, deny each and every, all and singular, generally and specifically, said allegations

19   and the whole thereof.

20          5.        Answering the allegations contained in paragraph number 6, pages 2 and 3 of said

21   Complaint, Defendants allege that they have no information or belief upon the subjects contained

22   therein sufficient to enable them to answer any of said allegations, and placing their denial on

23   that ground, deny each and every, all and singular, generally and specifically, said allegations

24   and the whole thereof.

25          6.        Answering the allegations contained in paragraph number 7, page 3 of said

26   Complaint, Defendants allege that they have no information or belief upon the subjects contained

27   therein sufficient to enable them to answer any of said allegations, and placing their denial on

28


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -2
            Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 3 of 23



 1   that ground, deny each and every, all and singular, generally and specifically, said allegations

 2   and the whole thereof.

 3          7.        Answering the allegations contained in paragraph number 8, pages 3 and 4 of said
 4   Complaint, beginning with “Defendant” (line 12) ending with “Sheriff” (line 13), Defendants

 5   admit that Scott Jones was the Sheriff of Sacramento County. As to the remaining allegations in

 6   paragraph number 8, Defendants allege that they have no information or belief upon the subjects

 7   contained therein sufficient to enable them to answer any of said allegations, and placing their

 8   denial on that ground, deny each and every, all and singular, generally and specifically, said

 9   allegations and the whole thereof.
10          8.        Answering the allegations contained in paragraph number 9, page 4 of said
11   Complaint, beginning with “Defendant” (line 6) ending with “California” (line 7), Defendants
12   admit that the County of Sacramento is a legal and public entity established under the laws of the
13   state of California. As to the remaining allegations contained in paragraph number 9, Defendants

14   allege that they have no information or belief upon the subjects contained therein sufficient to

15   enable them to answer any of said allegations, and placing their denial on that ground, deny each

16   and every, all and singular, generally and specifically, said allegations and the whole thereof.

17          9.        Answering the allegations contained in paragraph number 10, page 4 and 5

18   beginning with “Defendant” (line 23) and ending with “Department” (line 24) of said Complaint,

19   Defendants admit each and every, all and singular, generally and specifically, said allegations

20   and the whole thereof. As to the remaining allegations contained in paragraph number 9,

21   Defendants allege that they have no information or belief upon the subjects contained therein

22   sufficient to enable them to answer any of said allegations, and placing their denial on that

23   ground, deny each and every, all and singular, generally and specifically, said allegations and the

24   whole thereof.

25          10.       Answering the allegations contained in paragraph number 11, page 5 of said

26   Complaint, beginning with “Defendant” (line 6) and ending with “Department” (line 7),

27   Defendants admit each and every, all and singular, generally and specifically, said allegations

28   and the whole thereof. As to the remaining allegations contained in paragraph 11, Defendants


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -3
            Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 4 of 23



 1   allege that they have no information or belief upon the subjects contained therein sufficient to

 2   enable them to answer any of said allegations, and placing their denial on that ground, deny each

 3   and every, all and singular, generally and specifically, said allegations and the whole thereof.
 4          11.     Answering the allegations contained in paragraph number 12, pages 5 and 6 of

 5   said Complaint, beginning with “Defendant” (line 18) and ending with “Department” (line 19),

 6   Defendants admit each and every, all and singular, generally and specifically, said allegations

 7   and the whole thereof. As to the remaining allegations, Defendants allege that they have no

 8   information or belief upon the subjects contained therein sufficient to enable them to answer any

 9   of said allegations, and placing their denial on that ground, deny each and every, all and singular,
10   generally and specifically, said allegations and the whole thereof.
11          12.     Answering the allegations contained in paragraph number 13, page 6 of said
12   Complaint, beginning with “Defendant” (line 2) and ending with “Department” (line 3),
13   Defendants admit each and every, all and singular, generally and specifically, said allegations

14   and the whole thereof. As to the remaining allegations, Defendants allege that they have no

15   information or belief upon the subjects contained therein sufficient to enable them to answer any

16   of said allegations, and placing their denial on that ground, deny each and every, all and singular,

17   generally and specifically, said allegations and the whole thereof.

18          13.     Answering the allegations contained in paragraph number 14, page 6 of said

19   Complaint, Defendants allege that they have no information or belief upon the subjects contained

20   therein sufficient to enable them to answer any of said allegations, and placing their denial on

21   that ground, deny each and every, all and singular, generally and specifically, said allegations

22   and the whole thereof.

23          14.     Answering the allegations contained in paragraph number 15, pages 6 and 7 of

24   said Complaint, beginning with “Defendant” (line 24) and ending with “Department” (line 25),

25   Defendants admit each and every, all and singular, generally and specifically, said allegations

26   and the whole thereof. As to the remaining allegations, Defendants allege that they have no

27   information or belief upon the subjects contained therein sufficient to enable them to answer any

28


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -4
            Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 5 of 23



 1   of said allegations, and placing their denial on that ground, deny each and every, all and singular,

 2   generally and specifically, said allegations and the whole thereof.

 3          15.     Answering the allegations contained in paragraph number 16, page 7 of said
 4   Complaint, beginning with “Defendant” (line 10) and ending with “Department” (line 11),

 5   Defendants admit each and every, all and singular, generally and specifically, said allegations

 6   and the whole thereof. As to the remaining allegations, Defendants allege that they have no

 7   information or belief upon the subjects contained therein sufficient to enable them to answer any

 8   of said allegations, and placing their denial on that ground, deny each and every, all and singular,

 9   generally and specifically, said allegations and the whole thereof.
10          16.     Answering the allegations contained in paragraph number 17, pages 7 and 8 of
11   said Complaint, beginning with “Defendant” (line 25) and ending with “Department” (line 26),
12   Defendants admit each and every, all and singular, generally and specifically, said allegations
13   and the whole thereof. As to the remaining allegations, Defendants allege that they have no

14   information or belief upon the subjects contained therein sufficient to enable them to answer any

15   of said allegations, and placing their denial on that ground, deny each and every, all and singular,

16   generally and specifically, said allegations and the whole thereof.

17          17.     Answering the allegations contained in paragraph number 18, page 8 of said

18   Complaint, Defendants allege that they have no information or belief upon the subjects contained

19   therein sufficient to enable them to answer any of said allegations, and placing their denial on

20   that ground, deny each and every, all and singular, generally and specifically, said allegations

21   and the whole thereof.

22          18.     Answering the allegations contained in paragraph number 19, pages 8 and 9 of

23   said Complaint, Defendants allege that they have no information or belief upon the subjects

24   contained therein sufficient to enable them to answer any of said allegations, and placing their

25   denial on that ground, deny each and every, all and singular, generally and specifically, said

26   allegations and the whole thereof.

27          19.     Answering the allegations contained in paragraph number 20, page 9 of said

28   Complaint, Defendants allege that they have no information or belief upon the subjects contained


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -5
            Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 6 of 23



 1   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 2   that ground, deny each and every, all and singular, generally and specifically, said allegations

 3   and the whole thereof.
 4          20.     Answering the allegations contained in paragraph number 21, page 9 of said

 5   Complaint, Defendants allege that they have no information or belief upon the subjects contained

 6   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 7   that ground, deny each and every, all and singular, generally and specifically, said allegations

 8   and the whole thereof.

 9          21.     Answering the allegations contained in paragraph number 22, page 9 of said
10   Complaint, Defendants allege that they have no information or belief upon the subjects contained
11   therein sufficient to enable them to answer any of said allegations, and placing their denial on
12   that ground, deny each and every, all and singular, generally and specifically, said allegations
13   and the whole thereof.

14          22.     Answering the allegations contained in paragraph number 23, pages 9 and 10 of

15   said Complaint, Defendants allege that they have no information or belief upon the subjects

16   contained therein sufficient to enable them to answer any of said allegations, and placing their

17   denial on that ground, deny each and every, all and singular, generally and specifically, said

18   allegations and the whole thereof.

19          23.     Answering the allegations contained in paragraph number 24, page 10 of said

20   Complaint, Defendants allege that they have no information or belief upon the subjects contained

21   therein sufficient to enable them to answer any of said allegations, and placing their denial on

22   that ground, deny each and every, all and singular, generally and specifically, said allegations

23   and the whole thereof.

24          24.     Answering the allegations contained in paragraph number 25, page 10 of said

25   Complaint, Defendants allege that they have no information or belief upon the subjects contained

26   therein sufficient to enable them to answer any of said allegations, and placing their denial on

27   that ground, deny each and every, all and singular, generally and specifically, said allegations

28   and the whole thereof.


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -6
            Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 7 of 23



 1          25.     Answering the allegations contained in paragraph number 26, page 10 and 11 of

 2   said Complaint, Defendants allege that they have no information or belief upon the subjects

 3   contained therein sufficient to enable them to answer any of said allegations, and placing their
 4   denial on that ground, deny each and every, all and singular, generally and specifically, said

 5   allegations and the whole thereof.

 6          26.     Answering the allegations contained in paragraph number 27, page 11 of said

 7   Complaint, Defendants allege that they have no information or belief upon the subjects contained

 8   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 9   that ground, deny each and every, all and singular, generally and specifically, said allegations
10   and the whole thereof.
11          27.     Answering the allegations contained in paragraph number 28, pages 11 and 12 of
12   said Complaint, Defendants allege that they have no information or belief upon the subjects
13   contained therein sufficient to enable them to answer any of said allegations, and placing their

14   denial on that ground, deny each and every, all and singular, generally and specifically, said

15   allegations and the whole thereof.

16          28.     Answering the allegations contained in paragraph number 29, page 12 of said

17   Complaint, Defendants allege that they have no information or belief upon the subjects contained

18   therein sufficient to enable them to answer any of said allegations, and placing their denial on

19   that ground, deny each and every, all and singular, generally and specifically, said allegations

20   and the whole thereof.

21          29.     Answering the allegations contained in paragraph number 30, page 12 of said

22   Complaint, Defendants allege that they have no information or belief upon the subjects contained

23   therein sufficient to enable them to answer any of said allegations, and placing their denial on

24   that ground, deny each and every, all and singular, generally and specifically, said allegations

25   and the whole thereof.

26          30.     Answering the allegations contained in paragraph number 31, page 12 of said

27   Complaint, Defendants allege that they have no information or belief upon the subjects contained

28   therein sufficient to enable them to answer any of said allegations, and placing their denial on


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -7
            Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 8 of 23



 1   that ground, deny each and every, all and singular, generally and specifically, said allegations

 2   and the whole thereof.

 3          31.     Answering the allegations contained in paragraph number 32, page 13 of said
 4   Complaint, Defendants allege that they have no information or belief upon the subjects contained

 5   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 6   that ground, deny each and every, all and singular, generally and specifically, said allegations

 7   and the whole thereof.

 8          32.     Answering the allegations contained in paragraph number 33, page 13 of said

 9   Complaint, Defendants allege that they have no information or belief upon the subjects contained
10   therein sufficient to enable them to answer any of said allegations, and placing their denial on
11   that ground, deny each and every, all and singular, generally and specifically, said allegations
12   and the whole thereof.
13          33.     Answering the allegations contained in paragraph number 34, page 13 of said

14   Complaint, Defendants allege that they have no information or belief upon the subjects contained

15   therein sufficient to enable them to answer any of said allegations, and placing their denial on

16   that ground, deny each and every, all and singular, generally and specifically, said allegations

17   and the whole thereof.

18          34.     Answering the allegations contained in paragraph number 35, page 13 of said

19   Complaint, Defendants allege that they have no information or belief upon the subjects contained

20   therein sufficient to enable them to answer any of said allegations, and placing their denial on

21   that ground, deny each and every, all and singular, generally and specifically, said allegations

22   and the whole thereof.

23          35.     Answering the allegations contained in paragraph number 36, page 13 of said

24   Complaint, Defendants allege that they have no information or belief upon the subjects contained

25   therein sufficient to enable them to answer any of said allegations, and placing their denial on

26   that ground, deny each and every, all and singular, generally and specifically, said allegations

27   and the whole thereof.

28


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -8
            Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 9 of 23



 1           36.     Answering the allegations contained in paragraph number 37, pages 13 and 14 of

 2   said Complaint, Defendants allege that they have no information or belief upon the subjects

 3   contained therein sufficient to enable them to answer any of said allegations, and placing their
 4   denial on that ground, deny each and every, all and singular, generally and specifically, said

 5   allegations and the whole thereof.

 6           37.     Answering the allegations contained in paragraph number 38, page 14 of said

 7   Complaint, Defendants allege that they have no information or belief upon the subjects contained

 8   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 9   that ground, deny each and every, all and singular, generally and specifically, said allegations
10   and the whole thereof.
11           38.     Answering the allegations contained in paragraph number 39, page 14 of said
12   Complaint, Defendants allege that they have no information or belief upon the subjects contained
13   therein sufficient to enable them to answer any of said allegations, and placing their denial on

14   that ground, deny each and every, all and singular, generally and specifically, said allegations

15   and the whole thereof.

16           39.     Answering the allegations contained in paragraph number 40, pages 14 and 15 of

17   said Complaint, Defendants allege that they have no information or belief upon the subjects

18   contained therein sufficient to enable them to answer any of said allegations, and placing their

19   denial on that ground, deny each and every, all and singular, generally and specifically, said

20   allegations and the whole thereof.

21           40.     Answering the allegations contained in paragraph number 41, page 15 of said

22   Complaint, which incorporates paragraph number 1 through 40, said Defendants refer to their

23   answers to said paragraphs and by such reference incorporate the same herein to have the same

24   force and effect as if set forth fully at length.

25           41.     Answering the allegations contained in paragraph number 42, page 15 of said

26   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

27   allegations and the whole thereof.

28   ///


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -9
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 10 of 23



 1          42.     Answering the allegations contained in paragraph number 43, page 15 of said

 2   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 3   allegations and the whole thereof.
 4          43.     Answering the allegations contained in paragraph number 44, page 15 of said

 5   Complaint, Defendants allege that they have no information or belief upon the subjects contained

 6   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 7   that ground, deny each and every, all and singular, generally and specifically, said allegations

 8   and the whole thereof.

 9          44.     Answering the allegations contained in paragraph number 45, pages 15 and 16 of
10   said Complaint, Defendants deny each and every, all and singular, generally and specifically,
11   said allegations and the whole thereof.
12          45.     Answering the allegations contained in paragraph number 46, page 16 of said
13   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

14   allegations and the whole thereof.

15          46.     Answering the allegations contained in paragraph number 47, page 16 of said

16   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

17   allegations and the whole thereof.

18          47.     Answering the allegations contained in paragraph number 48, page 16 of said

19   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

20   allegations and the whole thereof.

21          48.     Answering the allegations contained in paragraph number 49, page 16 of said

22   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

23   allegations and the whole thereof.

24          49.     Answering the allegations contained in paragraph number 50, page 16 of said

25   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

26   allegations and the whole thereof.

27          50.     Answering the allegations contained in paragraph number 51, page 16 of said

28   Complaint, which incorporates paragraph number 1 through 50, said Defendants refer to their


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 10
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 11 of 23



 1   answers to said paragraphs and by such reference incorporate the same herein to have the same

 2   force and effect as if set forth fully at length.

 3           51.     Answering the allegations contained in paragraph number 52, page 17 of said
 4   Complaint, Defendants allege that they have no information or belief upon the subjects contained

 5   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 6   that ground, deny each and every, all and singular, generally and specifically, said allegations

 7   and the whole thereof.

 8           52.     Answering the allegations contained in paragraph number 53, page 17 of said

 9   Complaint, Defendants deny each and every, all and singular, generally and specifically, said
10   allegations and the whole thereof.
11           53.     Answering the allegations contained in paragraph number 54, page 17 of said
12   Complaint, Defendants deny each and every, all and singular, generally and specifically, said
13   allegations and the whole thereof.

14           54.     Answering the allegations contained in paragraph number 55, page 17 of said

15   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

16   allegations and the whole thereof.

17           55.     Answering the allegations contained in paragraph number 56, page 17 of said

18   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

19   allegations and the whole thereof.

20           56.     Answering the allegations contained in paragraph number 57, page 17 of said

21   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

22   allegations and the whole thereof.

23           57.     Answering the allegations contained in paragraph number 58, page 17 of said

24   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

25   allegations and the whole thereof.

26           58.     Answering the allegations contained in paragraph number 59, page 17 of said

27   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

28   allegations and the whole thereof.


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 11
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 12 of 23



 1           59.     Answering the allegations contained in paragraph number 60, page 18 of said

 2   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 3   allegations and the whole thereof.
 4           60.     Answering the allegations contained in paragraph number 61, page 18 of said

 5   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 6   allegations and the whole thereof.

 7           61.     Answering the allegations contained in paragraph number 62, page 18 of said

 8   Complaint, which incorporates paragraph number 1 through 61, said Defendants refer to their

 9   answers to said paragraphs and by such reference incorporate the same herein to have the same
10   force and effect as if set forth fully at length.
11           62.     Answering the allegations contained in paragraph number 63, page 18 of said
12   Complaint, Defendants deny each and every, all and singular, generally and specifically, said
13   allegations and the whole thereof.

14           63.     Answering the allegations contained in paragraph number 64, page 18 of said

15   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

16   allegations and the whole thereof.

17           64.     Answering the allegations contained in paragraph number 65, pages 18 and 19 of

18   said Complaint, Defendants deny each and every, all and singular, generally and specifically,

19   said allegations and the whole thereof.

20           65.     Answering the allegations contained in paragraph number 66, page 19 of said

21   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

22   allegations and the whole thereof.

23           66.     Answering the allegations contained in paragraph number 67, page 19 of said

24   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

25   allegations and the whole thereof.

26           67.     Answering the allegations contained in paragraph number 68, page 19 of said

27   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

28   allegations and the whole thereof.


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 12
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 13 of 23



 1           68.     Answering the allegations contained in paragraph number 69, page 19 of said

 2   Complaint, which incorporates paragraph number 1 through 68, said Defendants refer to their

 3   answers to said paragraphs and by such reference incorporate the same herein to have the same
 4   force and effect as if set forth fully at length.

 5           69.     Answering the allegations contained in paragraph number 70, page 19 of said

 6   Complaint, Defendants allege that they have no information or belief upon the subjects contained

 7   therein sufficient to enable them to answer any of said allegations, and placing their denial on

 8   that ground, deny each and every, all and singular, generally and specifically, said allegations

 9   and the whole thereof.
10           70.     Answering the allegations contained in paragraph number 71, pages 19 and 20 of
11   said Complaint, Defendants deny each and every, all and singular, generally and specifically,
12   said allegations and the whole thereof.
13           71.     Answering the allegations contained in paragraph number 72, page 20 of said

14   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

15   allegations and the whole thereof.

16           72.     Answering the allegations contained in paragraph number 73, page 20 of said

17   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

18   allegations and the whole thereof.

19           73.     Answering the allegations contained in paragraph number 74, pages 20 and 21 of

20   said Complaint, Defendants deny each and every, all and singular, generally and specifically,

21   said allegations and the whole thereof.

22           74.     Answering the allegations contained in paragraph number 75, page 21 of said

23   Complaint, which incorporates paragraph number 1 through 74, said Defendants refer to their

24   answers to said paragraphs and by such reference incorporate the same herein to have the same

25   force and effect as if set forth fully at length.

26           75.     Answering the allegations contained in paragraph number 76, page 21 of said

27   Complaint, Defendants allege that they have no information or belief upon the subjects contained

28   therein sufficient to enable them to answer any of said allegations, and placing their denial on


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 13
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 14 of 23



 1   that ground, deny each and every, all and singular, generally and specifically, said allegations

 2   and the whole thereof.

 3           76.     Answering the allegations contained in paragraph number 77, page 21 of said
 4   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 5   allegations and the whole thereof.

 6           77.     Answering the allegations contained in paragraph number 78, page 21 of said

 7   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 8   allegations and the whole thereof.

 9           78.     Answering the allegations contained in paragraph number 79, page 22 of said
10   Complaint, Defendants deny each and every, all and singular, generally and specifically, said
11   allegations and the whole thereof.
12           79.     Answering the allegations contained in paragraph number 80, page 22 of said
13   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

14   allegations and the whole thereof.

15           80.     Answering the allegations contained in paragraph number 81, page 22 of said

16   Complaint, which incorporates paragraph number 1 through 80, said Defendants refer to their

17   answers to said paragraphs and by such reference incorporate the same herein to have the same

18   force and effect as if set forth fully at length.

19           81.     Answering the allegations contained in paragraph number 82, page 22 of said

20   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

21   allegations and the whole thereof.

22           82.     Answering the allegations contained in paragraph number 83, page 22 of said

23   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

24   allegations and the whole thereof.

25           83.     Answering the allegations contained in paragraph number 84, page 22 of said

26   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

27   allegations and the whole thereof.

28   ///


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 14
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 15 of 23



 1           84.     Answering the allegations contained in paragraph number 85, page 23 of said

 2   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 3   allegations and the whole thereof.
 4           85.     Answering the allegations contained in paragraph number 86, page 23 of said

 5   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 6   allegations and the whole thereof.

 7           86.     Answering the allegations contained in paragraph number 87, page 23 of said

 8   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 9   allegations and the whole thereof.
10           87.     Answering the allegations contained in paragraph number 88, page 23 of said
11   Complaint, Defendants deny each and every, all and singular, generally and specifically, said
12   allegations and the whole thereof.
13           88.     Answering the allegations contained in paragraph number 89, page 23 of said

14   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

15   allegations and the whole thereof.

16           89.     Answering the allegations contained in paragraph number 90, page 23 of said

17   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

18   allegations and the whole thereof.

19           90.     Answering the allegations contained in paragraph number 91, page 23 of said

20   Complaint, which incorporates paragraph number 1 through 90, said Defendants refer to their

21   answers to said paragraphs and by such reference incorporate the same herein to have the same

22   force and effect as if set forth fully at length.

23           91.     Answering the allegations contained in paragraph number 92, page 23 of said

24   Complaint, Defendants allege that they have no information or belief upon the subjects contained

25   therein sufficient to enable them to answer any of said allegations, and placing their denial on

26   that ground, deny each and every, all and singular, generally and specifically, said allegations

27   and the whole thereof.

28   ///


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 15
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 16 of 23



 1          92.     Answering the allegations contained in paragraph number 93, pages 23 and 24 of

 2   said Complaint, Defendants deny each and every, all and singular, generally and specifically,

 3   said allegations and the whole thereof.
 4          93.     Answering the allegations contained in paragraph number 94, page 24 of said

 5   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 6   allegations and the whole thereof.

 7          94.     Answering the allegations contained in paragraph number 95, page 24 of said

 8   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 9   allegations and the whole thereof.
10          95.     Answering the allegations contained in paragraph number 96, page 24 of said
11   Complaint, Defendants allege that they have no information or belief upon the subjects contained
12   therein sufficient to enable them to answer any of said allegations, and placing their denial on
13   that ground, deny each and every, all and singular, generally and specifically, said allegations

14   and the whole thereof.

15          96.     Answering the allegations contained in paragraph number 97, page 24 of said

16   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

17   allegations and the whole thereof.

18          97.     Answering the allegations contained in paragraph number 98, page 25 of said

19   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

20   allegations and the whole thereof.

21          98.     Answering the allegations contained in paragraph number 99, page 25 of said

22   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

23   allegations and the whole thereof.

24          99.     Answering the allegations contained in paragraph number 100, page 25 of said

25   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

26   allegations and the whole thereof.

27          100.    Answering the allegations contained in paragraph number 101, page 25 of said

28   Complaint, which incorporates paragraph number 1 through 100, said Defendants refer to their


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 16
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 17 of 23



 1   answers to said paragraphs and by such reference incorporate the same herein to have the same

 2   force and effect as if set forth fully at length.

 3           101.    Answering the allegations contained in paragraph number 102, page 25 of said
 4   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 5   allegations and the whole thereof.

 6           102.    Answering the allegations contained in paragraph number 103, page 25 of said

 7   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 8   allegations and the whole thereof.

 9           103.    Answering the allegations contained in paragraph number 104, pages 25 and 26 of
10   said Complaint, Defendants deny each and every, all and singular, generally and specifically,
11   said allegations and the whole thereof.
12           104.    Answering the allegations contained in paragraph number 105, page 26 of said
13   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

14   allegations and the whole thereof.

15           105.    Answering the allegations contained in paragraph number 106, page 26 of said

16   Complaint, Defendants allege that they have no information or belief upon the subjects contained

17   therein sufficient to enable them to answer any of said allegations, and placing their denial on

18   that ground, deny each and every, all and singular, generally and specifically, said allegations

19   and the whole thereof.

20           106.    Answering the allegations contained in paragraph number 107, page 26 of said

21   Complaint, which incorporates paragraph number 1 through 106, said Defendants refer to their

22   answers to said paragraphs and by such reference incorporate the same herein to have the same

23   force and effect as if set forth fully at length.

24           107.    Answering the allegations contained in paragraph number 108, page 26 of said

25   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

26   allegations and the whole thereof.

27   ///

28   ///


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 17
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 18 of 23



 1           108.    Answering the allegations contained in paragraph number 109, page 26 of said

 2   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 3   allegations and the whole thereof.
 4           109.    Answering the allegations contained in paragraph number 110, page 27 of said

 5   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 6   allegations and the whole thereof.

 7           110.    Answering the allegations contained in paragraph number 111, page 27 of said

 8   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 9   allegations and the whole thereof.
10           111.    Answering the allegations contained in paragraph number 112, page 27 of said
11   Complaint, Defendants deny each and every, all and singular, generally and specifically, said
12   allegations and the whole thereof.
13           112.    Answering the allegations contained in paragraph number 113, page 27 of said

14   Complaint, which incorporates paragraph number 1 through 112, said Defendants refer to their

15   answers to said paragraphs and by such reference incorporate the same herein to have the same

16   force and effect as if set forth fully at length.

17           113.    Answering the allegations contained in paragraph number 114, page 27 of said

18   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

19   allegations and the whole thereof.

20           114.    Answering the allegations contained in paragraph number 115, page 27 of said

21   Complaint, Defendants allege that they have no information or belief upon the subjects contained

22   therein sufficient to enable them to answer any of said allegations, and placing their denial on

23   that ground, deny each and every, all and singular, generally and specifically, said allegations

24   and the whole thereof.

25           115.    Answering the allegations contained in paragraph number 116, pages 27 and 28 of

26   said Complaint, Defendants deny each and every, all and singular, generally and specifically,

27   said allegations and the whole thereof.

28   ///


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 18
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 19 of 23



 1          116.    Answering the allegations contained in paragraph number 117, page 28 of said

 2   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 3   allegations and the whole thereof.
 4          117.    Answering the allegations contained in paragraph number 118, page 28 of said

 5   Complaint, Defendants deny each and every, all and singular, generally and specifically, said

 6   allegations and the whole thereof.

 7          As separate and affirmative defenses, these answering Defendants allege as follows:

 8                                 FIRST AFFIRMATIVE DEFENSE

 9          That said Complaint fails to state a claim upon which relief can be granted.

10                                SECOND AFFIRMATIVE DEFENSE

11          That at all times herein mentioned the actions of Defendants are entitled to qualified

12   immunity.

13                                 THIRD AFFIRMATIVE DEFENSE

14          That the decedent was contributorily negligent, that such negligence contributed to the

15   incident and that Plaintiffs’ recovery should therefore either be barred or reduced to the extent of

16   decedent’s negligence.

17                               FOURTH AFFIRMATIVE DEFENSE

18          That this incident was caused by the negligence and/or fault of other persons,

19   corporations, and entities including both parties and non-parties to this action whether named or

20   not named and that Defendants’ liability, if any, should be reduced accordingly.

21                                 FIFTH AFFIRMATIVE DEFENSE

22          That the Complaint is barred by virtue of Plaintiffs’ failure to comply with the California

23   Government Claims Act.

24                                 SIXTH AFFIRMATIVE DEFENSE

25          That Defendants are immune from all state law claims pursuant to Government Code

26   Section 815.

27   ///

28   ///


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 19
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 20 of 23



 1                              SEVENTH AFFIRMATIVE DEFENSE

 2          That Defendants are immune from all state law claims pursuant to Government Code

 3   Section 815.2.

 4                               EIGHTH AFFIRMATIVE DEFENSE

 5          That Defendants are immune from all state law claims pursuant to Government Code

 6   Section 815.4.

 7                                NINTH AFFIRMATIVE DEFENSE

 8          That Defendant County of Sacramento is immune from all state law claims pursuant to

 9   Government Code Section 818.

10                                TENTH AFFIRMATIVE DEFENSE

11          That Defendant County of Sacramento is immune from all state law claims pursuant to

12   Government Code Section 818.2.

13                                 ELEVENTH AFFIRMATIVE DEFENSE

14          That alleged acts and/or omissions of said Defendants are the subject of the exercise of

15   discretion. The Complaint is therefore barred by the doctrine of discretionary immunity as set

16   forth in Government Code Section 820.2.
17                              TWELFTH AFFIRMATIVE DEFENSE

18          That Defendants are immune from all state law claims pursuant to Government Code

19   Section 820.8.

20                            THIRTEENTH AFFIRMATIVE DEFENSE

21          That Defendants are immune from all state law claims pursuant to Government Code

22   Section 821.

23                           FOURTEENTH AFFIRMATIVE DEFENSE

24          That Defendants have not deprived Plaintiffs of any right, privilege, or immunity

25   guaranteed by the Constitution or the laws of the United States.

26                             FIFTEENTH AFFIRMATIVE DEFENSE

27          That at all times Defendants acted in self-defense and/or in defense of others and the

28   actions of the Defendants were privileged.


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 20
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 21 of 23



 1                              SIXTEENTH AFFIRMATIVE DEFENSE

 2          Defendants assert that Defendants did not act with malicious intent to deprive any person

 3   of any constitutional right or to cause injury and therefore are not liable.

 4                            SEVENTEENTH AFFIRMATIVE DEFENSE

 5          That Defendants are immune from all state law claims pursuant to Government Code

 6   Section 830.6.

 7                             EIGHTEENTH AFFIRMATIVE DEFENSE

 8          That Defendants are immune from all state law claims pursuant to Government Code

 9   Section 844.6.

10                             NINETEENTH AFFIRMATIVE DEFENSE

11          That Defendants are immune from all state law claims pursuant to Government Code

12   Section 845.6.

13                              TWENTIETH AFFIRMATIVE DEFENSE

14          That Defendants are immune from all state law claims pursuant to Government Code

15   Section 855.6.

16                            TWENTY-FIRST AFFIRMATIVE DEFENSE

17          That Defendants are immune from all state law claims pursuant to Government Code

18   Section 855.8.

19                          TWENTY-SECOND AFFIRMATIVE DEFENSE

20          That Defendants are immune from all state law claims pursuant to Government Code

21   Section 856.
22                           TWENTY-THIRD AFFIRMATIVE DEFENSE

23          That Defendants are immune from all state law claims pursuant to Government Code

24   Section 856.4.

25          WHEREFORE, said answering Defendants pray for relief as follows:

26          1. For judgment as against Plaintiffs and in favor of Defendants;

27          2. That Plaintiffs take nothing by way of their Complaint;

28          3. For attorneys’ fees and costs of suit incurred herein; and,


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 21
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 22 of 23



 1          4. For such other and further relief as the court may deem just and proper.

 2   Dated: April 17, 2020                       LONGYEAR & LAVRA, LLP
 3
 4                                               By: /s/ Nicole M. Cahill
                                                       VAN LONGYEAR
 5
                                                       NICOLE M. CAHILL
 6                                                     Attorneys for Defendants,
                                                       County of Sacramento, Deputy Blake
 7                                                     Grinder, Deputy Kenneth Lloyd, Deputy
                                                       John Higley, Deputy Andrew Garside, Sgt.
 8                                                     Kelley Bunn, Sgt. Gregory Johnson, Sgt.
 9                                                     Charles Gailey and Sheriff Scott Jones

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                - 22
           Case 2:19-cv-00910-TLN-DB Document 40 Filed 04/17/20 Page 23 of 23



 1                                   DEMAND FOR JURY TRIAL

 2          Defendants County of Sacramento, Deputy Blake Grinder, Deputy Kenneth Lloyd,

 3   Deputy John Higley, Deputy Andrew Garside, Sgt. Kelley Bunn, Sgt. Charles Gailey, Sgt.

 4   Johnson, and Sheriff Scott Jones hereby request a trial by jury.

 5
 6   Dated: April 17, 2020                        LONGYEAR & LAVRA, LLP

 7
                                                  By:    /s/ Nicole M. Cahill
 8
                                                           VAN LONGYEAR
 9                                                         NICOLE M. CAHILL
                                                           Attorneys for Defendants,
10                                                         County of Sacramento, Deputy Blake
                                                           Grinder, Deputy Kenneth Lloyd, Deputy
11                                                         John Higley, Deputy Andrew Garside, Sgt.
                                                           Kelley Bunn, Sgt. Gregory Johnson, Sgt.
12                                                         Charles Gailey and Sheriff Scott Jones

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 - 23
